

114 HR 5867 IH: Setting Treatment Options and Practices for Veteran Suicide and Substance Abuse Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5867IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Cisneros (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Armed Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs to establish or update certain clinical practice guidelines of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Setting Treatment Options and Practices for Veteran Suicide and Substance Abuse Act or the STOP Veteran Suicide and Substance Abuse Act.2.Establishment by Department of Veterans Affairs and Department of Defense of clinical practice guidelines for comorbid mental health conditions such as PTSD, MST, and/or TBI(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, shall complete the development of clinical practice guidelines for the treatment of post-traumatic stress disorder, military sexual trauma, and traumatic brain injury that is comorbid with substance use disorder or chronic pain.(b)Work group(1)EstablishmentIn carrying out subsection (a), the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Health and Human Services shall create a Trauma and Comorbid Substance Use Disorder or Chronic Pain Work Group (in this section referred to as the Work Group).(2)MembershipThe work group created under paragraph (1) shall be comprised of individuals that represent Federal Government entities and non-Federal Government entities with expertise in the areas covered by the work group, including the following:(A)Academic institutions that specialize in research for the treatment of conditions described in subsection (a).(B)The National Center for Posttraumatic Stress Disorder of the Department of Veterans Affairs.(C)The Office of the Assistant Secretary for Mental Health and Substance Use of the Department of Health and Human Services.(3)Relation to other work groupsThe Work Group shall be created and conducted in the same manner as other work groups for the development of clinical practice guidelines for the Department of Veterans Affairs and the Department of Defense.(c)Matters includedIn developing the clinical practice guidelines under subsection (a), the Work Group, in consultation with the Post Traumatic Stress Disorder Work Group, Concussion-mTBI Work Group, Opioid Therapy for Chronic Pain Work Group, and Substance Use Work Group, shall ensure that the clinical practice guidelines include the following:(1)Guidance with respect to the following:(A)The treatment of patients with post-traumatic stress disorder who are also experiencing a substance use disorder or chronic pain.(B)The treatment of patients experiencing a mental health condition, including anxiety, depression, or post-traumatic stress disorder as a result of military sexual trauma who are also experiencing a substance use disorder or chronic pain.(C)The treatment of patients with traumatic brain injury who are also experiencing a substance use disorder or chronic pain.(2)Guidance with respect to the following:(A)Appropriate case management for patients experiencing post-traumatic stress disorder that is comorbid with substance use disorder or chronic pain who transition from receiving care while on active duty in the Armed Forces to care from health care networks outside of the Department of Defense.(B)Appropriate case management for patients experiencing a mental health condition, including anxiety, depression, or post-traumatic stress disorder as a result of military sexual trauma that is comorbid with substance use disorder or chronic pain who transition from receiving care while on active duty in the Armed Forces to care from health care networks outside of the Department of Defense.(C)Appropriate case management for patients experiencing traumatic brain injury that is comorbid with substance use disorder or chronic pain who transition from receiving care while on active duty in the Armed Forces to care from health care networks outside of the Department of Defense.(3)Guidance with respect to the treatment of patients who are still members of the Armed Forces and are experiencing a mental health condition, including anxiety, depression, or post-traumatic stress disorder as a result of military sexual trauma that is comorbid with substance use disorder or chronic pain.(4)Guidance with respect to the assessment by the National Academies of Sciences, Engineering, and Medicine of the potential overmedication of veterans, as required pursuant to the Senate report accompanying S. 1557, 115th Congress (Senate Report 115–130), under the heading Overprescription Prevention Report under the heading COMMITTEE RECOMMENDATION.(d)Rule of constructionNothing in this section shall be construed to prevent the Secretary of Veterans Affairs and the Secretary of Defense from considering all relevant evidence, as appropriate, in creating the clinical practice guidelines required under subsection (a) or from ensuring that the final clinical practice guidelines developed under such subsection and subsequently updated, as appropriate, remain applicable to the patient populations of the Department of Veterans Affairs and the Department of Defense.3.Update of clinical practice guidelines for assessment and management of patients at risk for suicide by taking into consideration gender- and age-specific risk factors and gender- and age-specific treatment efficacy of pharmacotherapy and psychotherapy(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense, through the Assessment and Management of Patients at Risk for Suicide Work Group (in this section referred to as the Work Group), shall issue an update to the VA/DOD Clinical Practice Guideline for Assessment and Management of Patients at Risk for Suicide.(b)Matters includedIn carrying out the update under subsection (a), the Work Group shall ensure that the clinical practice guidelines updated under such subsection includes the following:(1)Enhanced guidance with respect to the following:(A)Gender- and age-specific risk factors for suicide and suicidal ideation.(B)Gender- and age-specific treatment efficacy for depression and suicide prevention.(C)Gender- and age-specific phar­ma­co­ther­a­py efficacy.(D)Gender- and age-specific psy­cho­ther­a­py efficacy.(2)Guidance with respect to the efficacy of alternative therapies, other than psychotherapy and pharmacotherapy, including the following:(A)Yoga therapy.(B)Meditation therapy.(C)Equine therapy.(D)Other animal therapy.(E)Training and caring for service dogs.(F)Agri-therapy.(G)Art therapy.(H)Outdoor sports therapy.(I)Music therapy.(J)Any other alternative therapy that the Work Group considers appropriate.(3)Guidance with respect to the findings of the Creating Options for Veterans’ Expedited Recovery Commission (commonly referred to as the COVER Commission) established under section 931 of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note).(c)Rule of constructionNothing in this section shall be construed to prevent the Secretary of Veterans Affairs and the Secretary of Defense from considering all relevant evidence, as appropriate, in updating the VA/DOD Clinical Practice Guideline for Assessment and Management of Patients at Risk for Suicide, as required under subsection (a), or from ensuring that the final clinical practice guidelines updated under such subsection remain applicable to the patient populations of the Department of Veterans Affairs and the Department of Defense.